In the

      United States Court of Appeals
                       For the Seventh Circuit
                            ____________________
No. 15-3764
CHARMAINE HAMER,
                                                                  Plaintiff-Appellant,

                                           v.

NEIGHBORHOOD HOUSING SERVICES                         OF   CHICAGO & FANNIE
MAE,
                                                           Defendants-Appellees.
                            ____________________

             Appeal from the United States District Court for the
               Northern District of Illinois, Eastern Division.
              No. 1:12-cv-10150 — Rubén Castillo, Chief Judge.
                            ____________________

        ARGUED JUNE 2, 2016 — DECIDED AUGUST 31, 2016
                            ____________________

    Before POSNER and SYKES, Circuit Judges and YANDLE, Dis-
trict Judge. *

    YANDLE, District Judge. Charmaine Hamer, a former Intake
Specialist for the Housing Services of Chicago (“NHS”) and
Fannie Mae’s Mortgage Help Center (“Fannie Mae”) (together


* Of the Southern District of Illinois, sitting by designation.
2                                                     No. 15-3764

“Appellees”), filed suit against her former employers, alleging
violations of the Age Discrimination in Employment Act, 29
U.S.C. § 621 et. seq., and Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e et seq., as amended. The district court
granted summary judgment in favor of NHS and Fannie Mae
on September 14, 2015. As such, pursuant to Fed. R. App. P.
4(a)(1)(A) and 28 U.S.C. § 2107(a), the original deadline for
Hamer to file her Notice of Appeal was October 14, 2015.

    On October 8, 2015, Hamer’s counsel filed a “Motion to
Withdraw and to Extend Deadline for Filing Notice of Ap-
peal” in which she requested an extension to December 14,
2015 for Hamer to file her Notice of Appeal. The district court
granted the motion and extended the deadline to December
14, 2015.

    Hamer filed her Notice of Appeal with this Court on De-
cember 11, 2015; within the timeframe permitted by the dis-
trict court’s Order, but exceeding the extension allowable un-
der Fed. R. App. P. 4(a)(5)(C) which provides: “No extension
under this Rule 4(a)(5) may exceed 30 days after the pre-
scribed time or 14 days after the date when the order granting
the motion is entered, whichever is later.”

    On December 31, 2015, we, sua sponte, entered an Order
instructing the Appellees to file a brief addressing the timeli-
ness of this appeal. They did so, arguing that Hamer’s Notice
of Appeal is untimely under Rule 4(a)(5)(C) and, therefore,
that this Court lacks jurisdiction over her appeal.
No. 15-3764                                                      3

   Hamer asserts that the district court extended the time to
file her Notice of Appeal pursuant 28 U.S.C. § 2107(c), which
states in relevant part: “[T]he district court may, upon motion
filed not later than 30 days after the expiration of the time oth-
erwise set for bringing appeal, extend the time for appeal
upon a showing of excusable neglect or good cause.” She con-
tends that Rule 4(a)(5)(C) does not apply since the district
court did not consider it when granting the extension. Hamer
further argues that the Appellees waived their timeliness
challenge by not initially raising it.

   The Supreme Court has consistently held that the statu-
tory requirement for filing a timely notice of appeal is “man-
datory and jurisdictional.” Bowles v. Russell, 551 U.S. 205, 207,
209, 127 S. Ct. 2360, 2362, 168 L. Ed. 2d 96 (2007). In Bowles, the
Court explained the relationship between the statutory filing
period set forth in § 2107(a) and the district court’s authority
to extend that period under § 2107(c) and Rule 4:

       According to 28 U.S.C. § 2107(a), parties must
       file notices of appeal within 30 days of the entry
       of the judgment being appealed. District courts
       have limited authority to grant an extension of
       the 30-day time period…Rule 4 of the Federal
       Rules of Appellate Procedure carries § 2107 into
       practice. In accord with § 2107(c), Rule 4(a)(6)
       describes the district court’s authority to reopen
       and extend the time for filing a notice of appeal
       after the lapse of the usual 30 days… Id. at 208.
       Like the initial 30-day period for filing a notice
       of appeal, the limit on how long a district court
4                                                     No. 15-3764

       may reopen that period is set forth in a statute,
       28 U.S.C. § 2107(c). Because Congress specifically
       limited the amount of time by which district courts
       can extend the notice-of-appeal period in § 2107(c),
       that limitation is more than a simple ‘claim –pro-
       cessing rule.’(emphasis added). As we have long
       held, when an ‘appeal has not been prosecuted
       in the manner directed, within the time limited
       by the acts of Congress, it must be dismissed for
       want of jurisdiction.’ Id. at 213. (internal citation
       omitted).

    Like Rule 4(a)(6), Rule 4(a)(5)(C) is the vehicle by which §
2107(c) is employed and it limits a district court’s authority to
extend the notice of appeal filing deadline to no more than an
additional 30 days. Thus, the district court was in error when
it granted Ms. Hamer an extension that exceeded the Rule
4(a)(5)(C) time period by almost 30 days.

    Although we recognize that Ms. Hamer relied upon the
district court’s erroneous Order and was misled into believ-
ing that she had until December 14, 2015 to file her Notice of
Appeal, this Court simply has no authority to excuse the late
filing or to create an equitable exception to jurisdictional re-
quirements. See Bowles at 214. Therefore, Hamer’s Notice is
untimely.

    Finally, Hamer’s argument that the Appellees waived the
issue of the timeliness of her appeal also fails. When a filing
error is one of “jurisdictional magnitude”, forfeiture or
waiver cannot excuse the lack of compliance with the statute’s
No. 15-3764                                               5

time limitation.” See Bowles at 213. Had the Appellees never
challenged the timeliness of Hamer’s Notice, they could not
waive what this Court is bound by statute to uphold. Accord-
ingly, because we have no jurisdiction to consider Hamer’s
appeal on the merits, it is dismissed.